      CASE 0:18-cr-00150-DWF-HB Document 96 Filed 07/18/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                           Criminal No. 18-150(1) (DWF/HB)


UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )       DEFENDANT’S MOTION FOR
               v.                         )       HEARING PURSUANT TO FRANKS
                                          )       v. DELAWARE
MICHAEL HARI,                             )
                                          )
                     Defendant.           )


       Michael Hari, through undersigned counsel, moves the Court to conduct an

evidentiary hearing to examine the affidavits made in support of search warrants for:

       1) The home of Mr. Hari’s parents, 1** North 1900E Rd., Paxton, Illinois;

       2) Mr. Hari’s business office, 1** S. Main Rd., Clarence, Illinois; and,

       3) Mr. Hari’s home, 2** West First Street North, Clarence, Illinois.

       As contemplated by Franks v. Delaware, a defendant is entitled to such a hearing

upon showing that the affidavit contains statements made with a reckless disregard for

the truth that affect a reviewing court’s finding of probable cause.

       As set forth in a separately-filed memorandum, Mr. Hari makes the necessary

showing and respectfully requests that the Court schedule a Franks hearing at its

convenience.




                                              1
      CASE 0:18-cr-00150-DWF-HB Document 96 Filed 07/18/19 Page 2 of 2




Dated: July 18, 2019                     Respectfully submitted,

                                         s/ Shannon Elkins
                                         ______________________
                                         SHANNON ELKINS
                                         Attorney No. 332161
                                         Attorney for Defendant
                                         Office of the Federal Defender
                                         107 U.S. Courthouse
                                         300 South Fourth Street
                                         Minneapolis, MN 55415


                                         s/ Reynaldo A. Aligada, Jr.
                                         ______________________
                                         REYNALDO A. ALIGADA, JR.
                                         Attorney No. 319776
                                         Attorney for Defendant
                                         Office of the Federal Defender
                                         107 U.S. Courthouse
                                         300 South Fourth Street
                                         Minneapolis, MN 55415




                                     2
